— Order unanimously affirmed, with costs. Memorandum: Defendant appeals from an order denying its motion to strike the action from the trial calendar made within 20 days after the filing by plaintiff of a note of issue and statement of readiness. The motion was made on the ground that defendant had not completed all of its desired pretrial procedures. Plaintiff’s cause of action for breach of warranty was based upon purchase of certain machinery in August, 1967. Issue was joined by service of an answer on June 20, 1971. On January 14, 1972 plaintiff served its bill of particulars. Thereafter defendant examined certain officers and former officers of plaintiff. Its motion to strike was made three years and one month after issue was joined. This lapse of time provided more than reasonable opportunity for defendant to have completed all of its necessary pretrial procedures. Under these circumstances the order denying the motion to strike was a proper exercise of the court’s discretion. (Appeal from order of Herkimer County Court denying motion to strike from calendar.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.